UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 24, 2013 PATHFINDER BANCORP, INC. (Exact name of Registrant as specified in its charter) Commission File Number: 000-23601 Federal 16-1540137 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 214 West First Street, Oswego, NY 13126 (Address of Principal Executive Office) (Zip Code) (315) 343-0057 (Issuer's Telephone Number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4c under the Exchange Act (17 CFR 240.13e-4c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The 2013 Annual Meeting of Shareholdersof Pathfinder Bancorp, Inc. was held on April 24, 2013.At the 2013 Annual Meeting, shareholders approved all of the proposals which included (i) the election of two directors; one director for a three year term and one director for a one year term and until their successors have been elected and qualified; (ii) the advisory vote on executive compensation; (iii) the advisory vote on the frequency of future “say-on-pay” advisory votes and (iv) the ratification of the appointment of Bonadio & Company, LLP, as the independent registered public accounting firm for the year ending December 31, 2013. The following table reflects the tabulation of votes with respect to the election of directors at the 2013 Annual Meeting: Nominee For Withheld/Non-Vote David A. Ayoub 3-Year Term Janette Resnick 1-Year Term The following table reflects the tabulation of votes with respect to the advisory vote on executive compensation: For Against Abstain The following table reflects the tabulation of votes with respect to the advisory vote on the frequency of future “say-on-pay” advisory votes: Every Year Every Two Years Every Three Years Abstain The following table reflects the tabulation of votes with respect to the approval of the ratification of Bonadio & Company, LLP, as our independent registered public accounting firm for the year ending December 31, 2013: For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. PATHFINDER BANCORP, INC. Date:April. 24, 2013 By: /s/ Thomas W. Schneider Thomas W. Schneider President and Chief Executive Officer
